Exhibit 10.5

RODIN GLOBAL PROPERTY TRUST, INC.

AMENDED AND RESTATED DISTRIBUTION SUPPORT AGREEMENT

This Amended and Restated Distribution Support Agreement (the “Agreement”) dated
March 21, 2019, by and between Cantor Fitzgerald Investors, LLC (the “Sponsor”)
and Rodin Global Property Trust, Inc. (the “Company”), amends and restates the
Distribution Support Agreement dated March 23, 2017, by and between the Sponsor
and Company.

WHEREAS, the Company has registered for public sale (the “Offering”) a maximum
of $1,250,000,000 in shares of its common stock, $0.01 par value per share (the
“Shares”), of which amount: (a) up to $1,000,000,000 in Shares are being offered
to the public pursuant to the Company’s primary offering; and (b) up to
$250,000,000 in Shares are being offered to stockholders of the Company (the
“Stockholders”) pursuant to the Company’s distribution reinvestment plan;

WHEREAS, the majority of the net proceeds of the Offering are intended to be
invested in a diversified portfolio of income-producing commercial properties
and other real estate-related assets, investing primarily in the acquisition of
single-tenant net leased commercial properties located in the United States,
United Kingdom and other European countries; and

WHEREAS, to ensure that the Company has a sufficient amount of funds to cover
cash distributions authorized and declared to Stockholders during the Offering,
the Company and the Sponsor have entered into a Distribution Support Agreement
dated March 23, 2017 (the “Original Agreement”) pursuant to which the Sponsor
agreed to purchase up to $5,000,000 in Shares in accordance with the terms set
forth therein; and

WHEREAS, the board of directors of the Company has determined to further extend
the term of the Offering until March 23, 2020, and, as a result, the Company and
the Sponsor desire to amend and restate the Original Agreement to extend its
term to ensure that the Company has a sufficient amount of funds to pay cash
distributions to Stockholders during the Offering, as extended.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. The following terms, when used herein, shall have the following
meanings:

“Advisor” means Rodin Global Property Advisors, LLC, the Company’s advisor, or
any Affiliated successor.

“Affiliate” means with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
or more of the outstanding voting securities of such other Person; (ii) any
Person ten percent or more of whose outstanding voting securities are directly
or indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person; and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner. An entity shall not be deemed to control or be under common
control with a program sponsored by the Sponsor unless (A) the entity owns ten
percent or more of the voting equity interests of such program or (B) a majority
of the board of directors (or equivalent governing body) of such program is
composed of Affiliates of the entity.

“Agreement” has the meaning set forth in the recitals.

 

“Business Day” means any day, other than a Saturday or Sunday, that is neither a
legal holiday nor a day on which banking institutions in New York City are
authorized or required by law, regulation or executive order to close.

 

--------------------------------------------------------------------------------

 

“Class I Shares” means the Class I shares of the Company’s common stock, par
value $0.01 per share, offered pursuant to the Offering.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

“Company” has the meaning set forth in the recitals.

“Distribution Shortfall” means, with respect to any calendar quarter during the
Term, the amount by which Quarterly Distributions exceed MFFO for such quarter
or, in the event MFFO is negative, the amount of the Quarterly Distributions for
such quarter.

“Issue Date” has the meaning set forth in Section 3(b) hereof.

“MFFO” means the Company’s modified funds from operations as disclosed in the
Company’s Periodic Report filed with respect to the applicable period.

“Offering” has the meaning set forth in the recitals.

“Periodic Report” means the Company’s quarterly report on Form 10-Q or annual
report on Form 10-K, as applicable.

“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or
501(c) (17) of the Code), a portion of a trust permanently set aside for or to
be used exclusively for the purposes described in Section 642(c) of the Internal
Revenue Code, association, private foundation within the meaning of
Section 509(a) of the Code, joint stock company or other entity, or any
government or any agency or political subdivision thereof, and also includes a
group as that term is used for purposes of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended.

“Prospectus” means the prospectus for the Offering contained in the Company’s
registration statement on Form S-11, filed with the SEC pursuant to the
Securities Act of 1933, as amended, and the applicable rules and regulations of
the SEC promulgated thereunder, and declared effective by the SEC, as such
prospectus may be supplemented or amended thereafter.

“Purchase Price” means, as of any given date, the per share price of the Shares
in the Offering, net of the maximum per share selling commissions and maximum
dealer manager fees specified in the Prospectus.

 

“Quarterly Distributions” means the aggregate amount of cash distributions paid
to Stockholders during a calendar quarter.

“SEC” means the United States Securities and Exchange Commission.

“Shares” has the meaning set forth in the recitals.

“Sponsor” has the meaning set forth in the recitals.

“Stockholders” has the meaning set forth in the recitals.

“Term” has the meaning set forth in Section 4 hereof.

 

--------------------------------------------------------------------------------

 

2. Share Purchase Commitment. In the event of a Distribution Shortfall for any
calendar quarter during the Term, the Sponsor shall purchase Class I Shares from
the Company in an aggregate amount equal to the Distribution
Shortfall; provided, however, that the Sponsor’s obligation to purchase Class I
Shares pursuant to this Agreement, shall be limited to an aggregate of
$5,000,000 (when aggregated with any Shares the Sponsor or its Affiliates
purchased in order to satisfy the minimum offering requirements set forth in the
Prospectus). Any Class I Shares purchased by the Sponsor pursuant to this
Section 2 shall be purchased pursuant to the Offering and at the Purchase Price
in effect as of the date of purchase of the Class I Share.

3. Procedure for Purchase of Class I Shares.

 

 

(a)

In the event of a Distribution Shortfall, the Company shall deliver to the
Sponsor a written notice within ten (10) Business Days following the Company’s
filing with the SEC of its Periodic Report for such calendar quarter or year, as
the case may be, specifying the number of Class I Shares to be purchased by the
Sponsor pursuant to Section 2 above and the Company’s calculation of the
Distribution Shortfall.

 

 

(b)

On the fifth Business Day following the delivery of such notice (the “Issue
Date”), the Company shall issue to the Sponsor the Class I Shares being sold
against the Sponsor’s delivery of its executed subscription for the Offering and
payment of the Purchase Price for such Class I Shares by wire transfer of
immediately available funds.

4. Term. This Agreement shall be in effect until the earlier of (a) the
termination of the primary portion of the Offering or (b) the date upon which
neither Rodin Global Property Advisors, LLC nor any of its Affiliates is serving
as the Company’s Advisor (the “Term”).

5. Notices. All notices shall be in writing and shall be given or made, by
delivery in person or by guaranteed delivery overnight courier to each party at
the addresses set forth below:

 

Rodin Global Property Trust, Inc.

110 East 59th Street

New York, New York 10022

Attention: General Counsel

Cantor Fitzgerald Investors, LLC

110 East 59th Street

New York, New York 10022

Attention: General Counsel

or to such other addresses as each party may designate at any time by giving
notice in writing to the other party. Notices shall be effective upon receipt in
the case of personal delivery or one Business Day after being sent in the case
of delivery by overnight courier.

6. Voting Agreement. The Sponsor agrees and shall cause any of its Affiliates to
whom it may transfer Class I Shares to agree on behalf of the Sponsor and to
require any subsequent transferees that are Affiliates to agree that, with
respect to any Class I Shares purchased pursuant to this Agreement or otherwise
acquired, the Sponsor will not vote or consent on matters submitted to the
Stockholders regarding any transaction between the Company and the Advisor or a
transaction between the Company and any Affiliate of the Sponsor, including,
without limitation, the removal of the Advisor or any of its Affiliates as the
Company’s Advisor. These voting restrictions shall survive with respect to the
Sponsor until such time that the Advisor or its Affiliates are no longer serving
as the Company’s Advisor.

7. Assignment; Third Party Beneficiaries. This Agreement may not be assigned by
any of the parties; provided, however, that the Sponsor may assign its
obligations under this Agreement to any one or more of its Affiliates, but no
such assignments shall relieve the Sponsor of its obligations hereunder. This
Agreement shall inure to the benefit of and shall be binding upon the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto.

 

--------------------------------------------------------------------------------

 

8. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without reference to conflict
of laws provisions.

9. Amendment. No amendment, modification or waiver of this Agreement will be
valid unless made in writing and duly executed by each party hereto.

10. Entire Agreement. This agreement constitutes the entire understanding among
the parties with respect to the subject matter hereof. This agreement may be
executed in one or more counterparts.

[The remainder of this page is intentionally left blank. Signature page
follows.]

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

 

 

RODIN GLOBAL PROPERTY TRUST, INC.

 

 

By:

 

/s/ Kenneth Carpenter

Name:

 

Kenneth Carpenter

Title:

 

President

 

CANTOR FITZGERALD INVESTORS, LLC

 

 

By:

 

/s/ Steven Bisgay

Name:

 

Steven Bisgay

Title:

 

Chief Financial Officer

 

 

 

 

 

[Signature Page to Distribution Support Agreement – Rodin Global Property Trust,
Inc.]

 